Citation Nr: 0209382	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  96-37 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a temporary total disability rating pursuant 
to 38 C.F.R. § 4.29 for a hospitalization from March 1-31, 
1995.

(The issue of entitlement to service connection for a skin 
disorder, claimed as a residual of Agent Orange exposure, 
will be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty during two periods of 
service from September 1964 to June 1976.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from an 
August 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (the RO) which denied 
entitlement to a temporary total disability rating for 
hospitalization from March 1-31, 1995.  

This case was previously before the Board in February 1998, 
at which time the Board remanded the case to the RO for 
additional development, to include scheduling the veteran for 
a personal hearing.  The veteran provided testimony before 
the undersigned in a hearing at the RO in June 2002.

Other issues

The veteran's claim of entitlement to service connection for 
a skin disability is being further developed by the Board, 
which will issue another decision in due course.

The Board notes that in a February 1999 rating decision the 
RO denied entitlement to service connection for the residuals 
of a burn injury, granted service connection for post-
traumatic stress disorder (PTSD) and rated the disorder as 
50 percent disabling.  In June 1999 the veteran submitted a 
notice of disagreement with the denial of service connection 
and the rating assigned for PTSD.  The RO issued  statements 
of the case in September 1999 on the issue of entitlement to 
service connection for the burn residuals and in March 2000 
for the rating assigned for PTSD.  The veteran did not, 
however, submit a substantive appeal on either issue.  The 
Board finds, therefore, that the issues of entitlement to 
service connection for the residuals of a burn injury and the 
rating assigned for PTSD are not within its jurisdiction.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993); 38 C.F.R. § 20.200 (2001).


FINDING OF FACT

The hospitalization from March 1-31, 1995 was not for a 
disability connected with service, and during that 
hospitalization the veteran did not receive treatment for a 
service-connected disability for a period in excess of 
21 days.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total disability 
rating pursuant to 38 C.F.R. § 4.29 for the hospitalization 
from March 1-31, 1995, are not met.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.29 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a temporary total 
disability rating for the hospitalization from March 1-31, 
1995, because during that hospitalization he received 
treatment for a service-connected disability.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of that issue.

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  
See, in general, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
Board further finds that development of the issue on appeal 
has proceeded in accordance with the law and regulations.  
38 U.S.C.A. § 5103, 5103A (West Supp. 2002); Duty to Assist, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159); Quartuccio v. Principi, No. 
01-997, slip op. at 13 (U.S. Vet. App. June 19, 2002).  

The RO provided the veteran a statement of the case in 
October 1995 and a supplemental statement of the case in June 
1998.  In those documents the RO informed the veteran of the 
regulatory requirements for entitlement to a temporary total 
rating based on hospitalization, and the rationale for 
determining that the hospitalization in March 1995 was not 
for a service-connected disability.  In the February 1998 
remand the Board informed the veteran of the deficiencies in 
the available evidence and the additional evidence required 
to resolve those deficiencies.  The veteran's representative 
has reviewed the claims file, and did not indicate that the 
veteran had any additional evidence to submit.  The RO 
notified the veteran each time his case was sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claims.

Duty to assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain his 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  

The RO has obtained the physicians' and nurses' notes 
pertaining to the March 1995 hospitalization, as well as the 
hospital summary documenting the treatment then provided to 
the veteran.  The veteran presented hearing testimony before 
a RO Hearing Officer in May 1998 and before the undersigned 
in June 2002.  The veteran and his representative have been 
accorded the opportunity to present evidence and argument, 
and have done so.  The veteran or his representative have not 
indicated the existence of any other evidence that is 
relevant to the appeal.

The Board notes that in the February 1998 remand the Board 
instructed the RO to obtain from the VA medical center (MC) a 
revised 21-day certificate describing whether or not the 
veteran's service-connected ulnar neuropathy required 
treatment in excess of 21 days during the March 1995 
hospitalization.  The RO requested a revised 21-day 
certificate from the VAMC, but none was provided.  As found 
by the RO Hearing Officer in May 1998, the certificate would 
not provide sufficiently detailed information to determine 
whether the veteran was treated for a service-connected 
disability in excess of 21 days.  The Hearing Officer, 
accordingly, obtained the physicians' and nurses' notes 
covering the period of the hospitalization, in order to 
obtain detailed information on the treatment then provided.  
Because the RO obtained the requested information, although 
not in the form specified by the Board, the Board finds that 
the RO substantially complied with the remand instructions.  
See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of 
law, the veteran is entitled to compliance with the Board's 
remand instructions).

Resolution of the veteran's appeal is dependent on the 
determination of whether the hospitalization from March 1-31, 
1995, the fact of which is not in dispute, was for a service-
connected disability or a disability not related to service, 
and whether during such hospitalization the veteran was 
treated for a service-connected disability in excess of 
21 days.  That determination is to be made based on review 
and analysis of the medical records documenting that 
hospitalization, which are of record.  Given the nature of 
the issue being considered, the Board concludes that, to the 
extent possible, all relevant data has been obtained for 
determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Relevant Law and Regulations

Temporary Total Disability Ratings

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  Notwithstanding that 
hospital admission was for a disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order.  38 C.F.R. § 4.29 (a) and (b).


Standard of Review

The determination as to whether the requirements for the 
claimed benefit are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Factual Background


The Board has reviewed and considered all of the evidence in 
the veteran's claims file.  The evidence that is specifically 
relevant to resolution of his appeal will be cited below.

Service connection has been established for the residuals of 
a fracture of the left elbow with traumatic arthritis and 
left ulnar neuropathy.  At the time of the March 1995 
hospitalization service connection had not been established 
for any other musculoskeletal disorder.  In an August 2001 
rating decision the RO specifically denied entitlement to 
service connection for a left shoulder disorder, arthritis in 
any joint other than the left elbow, fibromyalgia and a 
stomach disorder with hiatal hernia.

VA treatment records disclose that he was admitted to the 
VAMC on March 1, 1995, after having been seen in the 
Rehabilitation Medical Clinic for complaints of left shoulder 
pain, increasing numbness in the left hand, and diffuse pain 
in most joints of the body.  The veteran attributed pain in 
his right hip to an injury he incurred in service [the Board 
observes in passing that this statement is not supported by 
the veteran's service medical records].  He was found to have 
decreased range of motion in the left upper extremity due to 
traumatic arthritis.  The admitting physician noted that the 
veteran had incurred a fracture of the left olecranon while 
in service, with residual pain and decreased range of motion.  
The veteran was admitted to the VAMC with the diagnoses of 
shoulder impingement syndrome of the left upper extremity, 
arthritis of the right hip, a hiatal hernia and status post 
gastric ulcer.  

Detailed records pertaining to the hospitalization indicate 
that on March 6, 1995, the veteran initiated occupational 
therapy for improving the range of motion of the left 
shoulder.  He was noted to have significantly decreased 
motion in the shoulder due to pain and numbness in the fourth 
and fifth digits of the left hand due to ulnar nerve damage.  
On that date he also received physical therapy for left 
shoulder adhesive capsulitis and degenerative joint disease 
of the right hip and spine.  On March 10, 1995, he reported 
having pain in the left upper extremity from his shoulder to 
his finger tips, which was assessed as left shoulder adhesive 
capsulitis.
The veteran continued to complain of pain in the left 
shoulder, and to receive physical and occupational therapy 
for the left shoulder and low back.  When scheduled for 
discharge on March 27, 1995, the treating physician noted 
that the veteran had been admitted due to multiple joint 
pain, including the hips, elbows, shoulders, and neck.  
During the hospitalization the range of motion of his 
shoulder improved.  

The hospital summary documenting his treatment shows that his 
diagnoses included adhesive capsulitis of the left shoulder; 
ulnar neuropathy on the left; degenerative joint disease of 
multiple joints, including the right hip; and a hiatal 
hernia.  He had other diagnoses that were noted but not 
treated.  The treating physician stated in the hospital 
summary that the rehabilitation activities were provided to 
reduce shoulder pain and increase the range of motion, and 
that nothing could be done for the ulnar neuropathy.  The 
veteran was discharged from the VAMC on March 31, 1995, with 
home exercises for the shoulder.

During the May 1998 hearing, the veteran testified that he 
was hospitalized in March 1995 because of pain in his joints 
and the ulnar neuropathy in his left arm.  He claimed to have 
pain in every joint in his body.  During the June 2002 
hearing he stated that in March 1995 he was treated for 
degenerative joint disease in the left elbow, for which he 
was service connected.

Analysis

The veteran contends that he was hospitalized in March 1995 
for a service-connected disorder, and that he received 
treatment for the service-connected disorder in excess of 
21 days.  He therefore believes that a temporary total 
disability rating should be awarded.  

The pertinent evidence of  record has been reviewed above.  
Although the veteran contends that the treatment in March 
1995 was for arthritis in the left elbow and left ulnar 
neuropathy, the VA treatment records indicate that treatment 
was given for adhesive capsulitis of the left shoulder and 
degenerative joint disease in the low back and the right hip.  
Neither of those disabilities was or is service connected.

The Board notes that arthritis in the left elbow and left 
ulnar neuropathy were in fact identified during the 
hospitalization, but this appears to be merely as part of a 
thoroughly recorded medical history.  Occupational and 
physical therapy notes make no reference to treatment of the 
left elbow, and indeed the veteran's physician stated that 
nothing could be done for the ulnar neuropathy.  

The Board has taken into consideration the veteran's sworn 
testimony to the effect that his service-connected left elbow 
condition was treated during the March 1995 VA 
hospitalization.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."]  Although the Board has 
no reason whatsoever to doubt the veteran's sincerity, it is 
clear that the veteran's complaints, and treatment therefor, 
involved his (non service-connected) left shoulder and not 
his (service-connected) left elbow.  The Board finds that the 
contemporaneous medical records documenting the treatment 
that was provided are more probative than the veteran's 
report of the treatment he purportedly received.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by a 
veteran].  

The Board has determined, therefore, that although the 
veteran was noted to have traumatic arthritis in the left 
elbow and left ulnar neuropathy on being admitted to the 
VAMC, he was not treated for those disorders during the 
hospitalization for a period in excess of 21 days.  Because 
hospital treatment for a service-connected disability was not 
instituted or continued for a period in excess of 21 days, 
the criteria for entitlement to a temporary total disability 
rating based on the provisions of 38 C.F.R. § 4.29 are not 
met.  The preponderance of the evidence is, therefore, 
against the claim of entitlement to a temporary total 
disability rating for the hospitalization that occurred from 
March 1-31, 1995, and the benefit sought on appeal is 
accordingly denied.


ORDER

The claim of entitlement to a temporary total disability 
rating for the hospitalization that occurred from March 1-31, 
1995 is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

